UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 22nd, 2008 RoomLinX Inc. (Exact Name of Registrant as Specified in its Charter) NV 000-26213 83-0401552 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2150 W. 6th Ave., Unit H, Broomfield, Colorado 80020 (Address of Principal Executive Offices) (Zip Code) 303-544-1111 (Registrant's telephone number, including area code) 2150 W. 6th Ave., Unit N, Broomfield, Colorado80020 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On January 22nd, 2008 the Company sent a letter to shareholders a copy of which is attached as Exhibit 99.1 Item 9.01 Financial Statements and Exhibits On January 24th, 2008 the Company issued a press release a copy of which is attached as Exhibit 99.2 (a) Financial Statements:None (b) Pro forma financial information:None (c) Shell company transactions:None (d) Exhibits: 99.1
